Citation Nr: 0125115	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease, postoperative residuals of lateral meniscectomy, 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from March 1980 to May 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the New Orleans, Louisiana Regional Office 
(RO) which denied an evaluation in excess of 10 percent for 
the veteran's service-connected right knee disability.  The 
veteran filed a timely appeal for a higher rating.  A notice 
of disagreement was received in June 2000.  A statement of 
the case was issued in July 2000.  A substantive appeal was 
received from the veteran in July 2000.  

The veteran offered testimony, in October 2000, at a hearing 
before an RO hearing officer, and in July 2001, at a hearing 
before the undersigned Board Member at the RO.  The 
transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All notification and development action evidence 
necessary for an equitable disposition of the veteran's 
appeal has been accomplished.  

2.  With the benefit of a right knee brace, the veteran's 
right knee instability is shown to be no more than mild.  

3.  The veteran's right knee arthritis is manifested by 
limitation of flexion, at worst, to 110 degrees, with pain, 
and subjective complaints of pain, swelling and weakness.



CONCLUSION OF LAW

The criteria for separate 10 percent evaluations, each, for 
right knee instability and for right knee arthritis, as 
postoperative residuals of a lateral meniscectomy, right 
knee, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5259, 5261 and 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect that the veteran 
sustained injury to the right knee playing baseball in June 
1981 with re-injury playing football in October of that same 
year for which a diagnosis of torn right medial meniscus was 
rendered.  He underwent arthrotomy and excision of 
hypertrophic synovium and arthroscopy in January 1982 
following chronic right knee symptoms.  In September 1984, 
the RO granted service connection and assigned a zero percent 
evaluation (under Diagnostic Code 5259) for postoperative 
right lateral meniscectomy, right knee.  In December 1996, 
after degenerative joint disease was shown, the RO assigned a 
10 percent disability (under Diagnostic Code 5259-5010).  The 
claim for an increased rating for the right knee disorder 
culminating in the current appeal was received in April 2000.  

A VA Request for Prosthetic Services dated in May 1998 which 
indicates that the veteran was issued a neoprene sleeve with 
horseshoe cut-out and a straight cane for a diagnosis of 
degenerative joint disease of the right knee.  He was 
afforded a VA examination for compensation and pension 
purposes in July 1998 and had complaints which included pain, 
weakness, stiffness, swelling, leg giving way and locking of 
the right knee.  The veteran related that there was soft 
tissue swelling due to a tracking problem.  It was reported 
that functional impairment necessitated his having to lie 
down, use analgesic rubs and medication and utilize a cane 
and a brace.  He indicated that he had begun a construction 
job a month before and had already missed eight days due to 
knee pain. 

Findings on physical examination of the right knee included 
full range of motion, but 2+ crepitus, joint line tenderness, 
and a slight genu varus.  A well-healed surgical scar was 
observed.  There were negative varus and valgus stress, and 
negative anterior and posterior drawer signs, Lachman's and 
McMurray's tests.

Pursuant to the filing of a claim for an increased rating in 
April 2000, the veteran underwent VA examination in May 2000.  
He related that his right knee was steadily getting worse 
with locking, swelling, and giving way.  He complained of 
pain all over the knee, and stated that he had a problem 
climbing stairs.

Examination of the right knee disclosed a 21/2 medial 
parapatellar scar.  Range of motion was from zero to 115 
degrees with crepitation on motion.  No ligamentous laxity 
was elicited.  There were negative McMurray's, Lachman's and 
anterior drawer signs.  An X-ray of the right knee was 
interpreted as showing degenerative joint disease, which was 
also the overall diagnosis.  

In a June 2000 rating action, the RO denied an increased 
evaluation for the right knee disorder.  The RO 
recharacterized the veteran's right knee disability as 
involving degenerative joint disease (osteoarthritis) in a 
rating action dated in June 2000, and confirmed and continued 
the 10 percent disability evaluation.  The veteran has 
continued with his appeal.

The veteran presented testimony upon personal hearing on 
appeal in October 2000 and reiterated right knee symptoms of 
pain and pressure, locking, and giving way.  He indicated 
that the knee brace, which had been prescribed, helped some 
with instability, but did not significantly alleviate his 
pain.  The appellant's accredited representative pointed out 
that the veteran should be afforded separate ratings for 
various disability aspects of the service-connected right 
knee disorder.  

A statement from the veteran's treating physician was 
submitted at the hearing in which it was noted that the 
appellant had severe traumatic arthritis in the right knee.  
It was reported that he would require total knee replacement 
surgery in the future, and was advised to avoid excessive 
standing, walking, marching, climbing stairs, running and 
jogging. 

VA outpatient records dated in 2000 show that appellant 
reported symptoms of intermittent right knee pain in April of 
that year.  The examiner noted that there was pain on flexion 
past 90 degree with crepitus.  The knee was noted to be 
stable.  Tylenol and Naprosyn were prescribed as needed.  It 
was recorded that the appellant sought treatment for right 
knee pain in July 2000 while going through a drug 
rehabilitation program involving religious as well as 
paramilitary activities which required him to march wearing 
combat shoes.  He indicated that the marching was aggravating 
arthritis pain.  Examination of the right knee revealed no 
edema or swelling, effusion or evidence of acute tenderness.  
Range of motion of the right knee was described as zero to 
110 degrees.  Naprosyn was continued and quadriceps 
exercises.  It was recommended that he be exempted from 
marching. 

In July 2001, the veteran testified before the undersigned 
Member of the Board at the RO.  He related that his symptoms 
included pain, swelling, weakness, popping, instability, 
limitation of motion and locking.  He said he had difficulty 
going up stairs, and that he had to guard against falling on 
account of the knee giving way.  He said that he took extra 
strength Tylenol for relief of pain.  He testified that he 
had worn a knee brace for three years, but that the right 
knee continued to deteriorate.  He stated that his treating 
physician told him that he needed a right total knee 
replacement, but that he was too young to have it done, and 
should wait until he was over 50.   The veteran also 
indicated that he was unemployed and had been unable to 
maintain a job due to missing too many days.  The appellant's 
representative again noted that the veteran was entitled to 
separate ratings for service-connected left knee disability.  

VA outpatient treatment records received in September 2001, 
to include the report of an April 2000 x-ray, confirm the 
presence of degenerative changes involving the bones of the 
right knee with minimal narrowing of the right knee joint.  
Medications prescribed for, inter alia, severe degenerative 
joint disease of the right knee include ibuprofen, 400 mg, 
one tablet by mouth every six hours as needed for pain. 


II Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified, as amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Recently, 
regulations that implement the Act were finalized.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the July 2000 Statement of the Case (SOC), 
and the November 2000 Supplemental Statement of the Case 
(SSOC), issued during the pendency of the appeal, the veteran 
and his representative have been advised of the laws and 
regulations governing the claim; hence, they have been 
notified of the information, and evidence necessary to 
substantiate the claim.  The RO has made reasonable efforts 
to obtain relevant records, to include VA outpatient 
treatment records.  Moreover, the veteran has undergone 
examination in connection with the claim on appeal in May 
2000.  Furthermore, the veteran has been afforded the 
opportunity present testimony in support of his claim, and 
has, in fact, testified at hearings in October 2000 and July 
2001.  Finally, there is no indication that there is any 
additional evidence outstanding that is necessary for 
adjudication of the issue on appeal.  Hence, adjudication of 
this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability evaluation.  See generally  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

Historically, the RO has rated the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
pursuant to which surgical removal of cartilage in the knee 
is evaluated.  That diagnostic code provides that symptoms 
due to the removal of the semilunar cartilage of either knee 
warrant a 10 percent evaluation.  However, the RO initially 
assigned a noncompensable evaluation under Diagnostic Code 
5259, presumably on the basis that the veteran did not then 
experience symptoms associated with the disability to a 
compensable degree.  See 38 C.F.R. § 4.31 (indicating that 
the rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not 
met)).  

More recently, however, evidence has revealed the presence of 
apparent instability in the right knee, for which a right 
knee brace has been prescribed, and degenerative joint 
disease, resulting in slightly limited flexion and painful 
motion.  Although the medical evidence does not clearly 
identify arthritis as a residual of the veteran's 
meniscectomy, the Board points out that, since September 
1996, veteran's current 10 percent evaluation has been 
assigned under Diagnostic Codes 5259-5010, reflecting 
evaluation of the disability on the basis of traumatic 
arthritis.  See 38 C.F.R. § 4.27.  

The Board notes, however, that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Pertinent to the current appeal, the Board notes that the 
General Counsel of VA held that a veteran who has arthritis 
and instability in his knee may receive separate ratings 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  The VA General 
Counsel has also held that separate ratings are warranted in 
those type of cases where the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, 
(consistent with DeLuca, supra, and 38 C.F.R. §§ 4.45 and 
4.59) and where there is probative evidence showing that he 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  As in this case, a 
history of instability and degenerative arthritis has been 
shown, the Board finds that consideration of the veteran's 
entitlement to separate, compensable evaluations under 
Diagnostic Codes 5257, and Diagnostic Codes 5003-5010, is 
appropriate.  

Under Diagnostic Code 5257, pursuant to which "other" knee 
disability such as recurrent subluxation or lateral 
instability is evaluated, the assignment of a 10 percent 
evaluation is appropriate for slight impairment; a 20 percent 
evaluation is warranted for moderate impairment; and a 30 
percent evaluation is assignable for severe impairment.

The evidence in this case reflects that the veteran was 
prescribed a knee brace in 1998 and reports that he has 
continued to wear that device to help stabilize the knee.  
During his October 2000 hearing, the veteran acknowledged 
that the knee brace helped "some" with his instability.  No 
specific finding of instability was noted on VA examination 
in May 2000.  

The Board finds that the pertinent medical and lay evidence 
indicates that the veteran's instability, aided with the use 
of a knee brace, is no more than mild in degree.  As such, a 
10 percent evaluation for right knee disability, under 
Diagnostic Code 5257, is assignable.   

Pertinent to the veteran's right knee arthritis, the Board 
notes that, under Diagnostic Code 5010, traumatic arthritis 
is evaluated as degenerative arthritis under Diagnostic Code 
5003, which provides that arthritis established by x- ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5260, for 
limitation of flexion of the leg at the knee joint, and  
Diagnostic Code 5261, for limitation of extension of the leg 
at the knee joint).  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assignable for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.

Diagnostic Code 5260 provides that a 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation is warranted if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides that a 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees. A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.

As noted above, range of motion studies conducted during the 
course of the appeal period show that the veteran had range 
of motion from zero to, at worst, 110 degrees, with pain.  
Clearly, objective evidence of extension loss has not been 
shown, so as to warrant a compensable evaluation under 
Diagnostic Code 5261, and greatest extent of limited flexion 
shown is not compensable under Diagnostic Code 5260.  The 
Board notes, however, that some limitation of motion, with 
pain, has been shown, and that the veteran has subjectively 
complained of experiencing pain, swelling, and weakness.  
Under these circumstances, assignment of a 10 percent 
evaluation under the provisions of Diagnostic Code 5003 is 
appropriate.  The Board notes that assignment of a separate 
10 percent evaluation for arthritis is consistent with 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca decision, as well 
as the principle underlying the rating schedule that painful 
motion is entitled to at least the minimum assignable 
evaluation for the joint.  See 38 C.F.R. § 4.59.  

While the Board is cognizant of the veteran's assertions as 
to knee pain, and a physician's characterization of the 
veteran's arthritis as "severe," and the veteran's 
suggestions that right knee problems impact his 
employability, at present, the extent of demonstrated 
functional loss due to instability, and to arthritis, warrant 
assignment of no more than 10 percent evaluations each, under 
Diagnostic Codes 5257 and 5003-5010, respectively.  Moreover, 
neither right knee disability is shown to be so exceptional 
or unusual as to render inapplicable the regular schedular 
standards, and to warrant assignment of any higher evaluation 
for either arthritis or instability on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.

Under these circumstances, the Board concludes that separate 
10 percent evaluations, each, for arthritis and instability, 
affecting the right knee, are warranted.  


ORDER

Separate 10 percent evaluations, each, for arthritis and 
instability, as postoperative residuals of a lateral 
meniscectomy, right knee, are granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

